DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on May 4, 2021, claims 1, 4, 7, and 14 have been amended, and claim 5 has been canceled.  Accordingly, claims 1-4 and 6-14 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on May 4, 2021, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated February 2, 2021, are hereby withdrawn unless specifically noted below.
Drawings
The drawings were received on May 4, 2021.  These drawings are acceptable.
Claim Objections
Claim 9 is objected to because it is unclear if Applicant is attempting to use a Markush grouping in the claim.  For example, claim 9 recites “the first slat, the set of second slats, and the third slats comprising at least one of bamboo and steel.”  If a Markush grouping is intended, the form of the grouping in the currently pending claims is improper. See MPEP 2117.  For a proper Markush grouping, it is suggested that the claim instead read “the first slat, the set of second slats, and the third slats comprising a material selected from the group consisting of bamboo and steel.”  For the purposes of 
Claim 12 is objected to because it is unclear if Applicant is attempting to use a Markush grouping in the claim.  For example, claim 12 recites “the fourth slats comprising at least one of bamboo and steel.”  If a Markush grouping is intended, the form of the grouping in the currently pending claims is improper. See MPEP 2117.  For a proper Markush grouping, it is suggested that the claim instead read “the fourth slats comprising a material selected from the group consisting of bamboo and steel.”  For the purposes of examination, the claim limitation will be interpreted as the fourth slats comprising one of either bamboo or steel.  Appropriate correction is required.
Claim 14 is objected to because it is unclear if Applicant is attempting to use a Markush grouping in the claim.  For example, claim 14 recites “the first slat comprising at least one of bamboo and steel” at line 13, “the second slats comprising at least one of bamboo and steel” at line 18, “the third slats comprising at least one of bamboo and steel” at lines 32-33, and “the fourth slats comprising at least one of bamboo and steel” at lines 37-38”.  If Markush groupings are intended, the form of the groupings in the currently pending claims is improper. See MPEP 2117.  For proper Markush groupings, it is suggested that the claim instead read the various slats “comprising a material selected from the group consisting of bamboo and steel.”  For the purposes of examination, the claim limitations will be interpreted as the various slats comprising one of either bamboo or steel.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0029418 to Lee (hereinafter, “Lee”) in view of U.S. Patent Application Publication No. 2018/0228220 to Meyer et al. (hereinafter, “Meyer”), and further in view of U.S. Patent No. 2,621,328 to Duchnofskey (hereinafter, “Duchnofskey”).
Regarding claim 1, Lee teaches a shaping undergarment device (Fig. 1 and Abstract) comprising: a first slat (transverse strip (14) positioned at chest of supporting frame (12); See annotated Fig. 1 of Lee below) such that the first slat is configured to be positioned adjacent to a lower limit of breasts of the user (transverse strip (14) positioned at the chest of supporting frame (12) is positioned adjacent a lower limit of breasts of the user); a set of second slats (transverse and longitudinal strips (14, 16) positioned on the back of undershirt supporting frame (12); See annotated Fig. 3 below) such that the set of second slats is configured to be positioned adjacent to a back of the user wherein the set of second slats is configured for supporting the back of the user (strips (14, 16) positioned on the back of undershirt supporting frame (12) are positioned adjacent the back of the user and would be capable of providing support to the user’s back); and a pair of third slats (sleeve strips (16c, 16d, 16e, 16f)) such that each third slat (sleeve strips (16c, 16d, 16e, 16f)) is configured to be positioned extending over a respective shoulder of the user, each third slat being coupled to and extending between a respective opposing end of the first slat and the set of second slats (sleeve strips (16c, 16d, 16e, 16f) extend over shoulders of a wearer between transverse strip (14) positioned at the chest and strips (14, 16) positioned on the back) wherein the pair of third slats is configured for transferring load from the first slat to the set of second slats ((sleeve strips (16c, 16d, 16e, 16f) are capable of transferring load from the transverse strip (14) positioned at the chest to the strips (14, 16) positioned on the back).

    PNG
    media_image1.png
    497
    571
    media_image1.png
    Greyscale

Annotated Fig. 1 of Lee (front view)

    PNG
    media_image2.png
    557
    776
    media_image2.png
    Greyscale

Annotated Fig. 3 of Lee showing set of second slats (back view)
That said, Lee does not explicitly teach the undergarment device comprising a shirt configured for donning by a user such that the shirt substantially covers a torso of the user and wherein the first slat, set of second slats, and pair of third slats are coupled to the inner surface of the shirt.
However, Meyer is directed to an upper body garment and, in particular, an elastic-fitting shirt having short sleeves.  More specifically, Meyer teaches a shirt (Fig. 1) configured for donning by a user such that the shirt (1) substantially covers a torso of the user (the shirt (1) of Meyer is capable of covering the torso of a user).
It would have been obvious for one of ordinary skill in the art at the time of filing to combine the shirt of Meyer with the undershirt of Lee with the reasonable expectation of nothing more than predictable results.  Lee further supports this combination at 
Meyer in combination with Lee, as described above, further teaches the first slat, set of second slats, and pair of third slats being coupled to the inner surface of the shirt (when positioned as the outer garment over the supporting frame (12) of Lee, the shirt of Meyer is frictionally coupled at an inner surface to the strips (14, 16) forming supporting frame (12) of the undershirt, i.e., the first, second, and third slats; See Lee [0027]).
Furthermore, Lee and Meyer do not teach the first slat being S-shaped such that the first slat is complementary to and extends across a curvature of the lower limit of both of the breasts of the user.
However, Duchnofskey, in a related support garment art, is directed to a breast support garment having a breast support attachment (7) on an interior of a garment, such as bra, that provides additional support to user’s breasts (Figs. 1-4) via the attachment (7) and pads (15).  More specifically, Duchnofskey teaches the first slat (breast support attachment (7)) being S-shaped (Figs. 2-3; breast support attachment (7) is S-shaped) such that the first slat (7) is complementary to and extends across a curvature of the lower limit of both of the breasts of the user (Figs. 2-3; breast support attachment (7) is complementary to and extends across a curvature of the lower limit of both of the breasts).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the transverse strip (14) positioned at the chest of support frame (12) of Lee, i.e., the first slat, to have the complementary shaped structure of the 
Regarding claim 2, Meyer teaches the shirt (Fig. 1) being resiliently stretchable such that the shirt is form fitting (Abstract; [0010], shirt material may be formed from spandex which is resiliently stretchable and form fitting).
Regarding claim 3, Meyer teaches the shirt comprising polyether-polyurea copolymer ([0010]; shirt material may be formed from spandex which is a polyether-polyurea copolymer).
Regarding claim 4, Meyer teaches the shirt being short sleeved type (See Meyer, Fig. 1 and [0015]; sleeves (15, 16)) such that sleeves of the shirt are configured to cover upper arms of the user wherein the sleeves are configured for shaping the upper arms of the user (shirt material may be formed from spandex which is capable of exerting a resilient force onto an arm of the wearer to shape the arm).
Regarding claim 6, Lee teaches the set of second slats (transverse and longitudinal strips (14, 16) positioned on the back of undershirt supporting frame (12); See annotated Fig. 3 above) comprising a perimeter slat (longitudinal strip (16) positioned at side edge of back of undershirt; See annotated Fig. 3 above) and a set of medial slats (strips (14, 16) positioned on back), each medial slat being coupled to and extending between the perimeter slat (strips (14, 16) positioned on the back of the .
Regarding claim 7, Lee teaches the set of medial slats (strips (14, 16) positioned on back) comprising: a horizontal slat positioned substantially equally distant from an upper edge and a lower edge of the perimeter slat (transverse strip (14) extending across middle of back of undershirt supporting frame (12)); and a vertical slat (longitudinal strip (16) positioned proximate undershirt collar; See annotated Fig. 3 above) positioned substantially equally distant from opposing side edges of the perimeter slat (the longitudinal strip (16) is positioned substantially equally distant between side edges of perimeter slats).
Regarding claim 8, Lee teaches the vertical slat (longitudinal strip (16) positioned proximate undershirt collar; See annotated Fig. 3 above) extending past the perimeter slat to a neckline of the shirt (longitudinal strip (16) extends past perimeter slat to a neckline of the undershirt, i.e., collar portion (24); See annotated Fig. 3 above).
Regarding claim 10, Meyer teaches the shirt comprising an outer layer (shirt (1)), however Meyer, Lee, and Duchnofskey, as previously discussed above, do not explicitly teach the shirt comprising an inner layer; and the first slat, the set of second slats, and the third slats being positioned between the inner layer and the outer layer.
However, Lee further teaches a second embodiment of the undershirt in Figs. 13-19.  This second embodiment of Lee is similar to the first embodiment with the addition of a fabric sheet (180) attached to the inside of the supporting frame (112).  The fishnet-type inner fabric sheet (180) in the second embodiment of Lee provides additional support to the frame while also promoting the free flow of air for the user. (See Lee, the shirt comprising an inner layer (fabric sheet (180) of Lee); and the first slat (transverse strip (14) positioned near chest), the set of second slats (strips (14,16) positioned on back), and the third slats (16c, 16d, 16e, 16f) being positioned between the inner layer and the outer layer (strips of Lee as modified by Meyer are positioned between the outer garment shirt (1) of Meyer and the inner fabric sheet (180) of the second embodiment of Lee).
It would have been obvious for one of ordinary skill in the art at the time of filing to combine the inner fabric sheet of the second embodiment of Lee with the undershirt of the first embodiment of Lee as modified by the outer garment shirt of Meyer.  One of ordinary skill in the art would have been motivated to add the inner fabric layer of the second embodiment of Lee to the first embodiment undershirt of Lee as modified by Meyer in order to provide additional support to the frame of Lee and create a fabric layer between the frame and the wearer to enhance wearer comfort. (See Lee, [0037]).
Regarding claim 11, Lee teaches a pair of fourth slats (transverse strips (14) positioned above bottom transverse strips (14a, 14b); See annotated Fig. 1 above), each fourth slat being coupled to a respective opposing side edge proximate to the lower edge of the perimeter slat and extending into a front of the shirt (transverse strips (14) positioned above bottom transverse strips (14a, 14b) extend from perimeter strip in back to front of undershirt support frame (12)).
Regarding claim 13, Lee as modified by Meyer and the second embodiment of Lee, as previously described above, teaches the fourth slats (transverse strips (14) being positioned between the inner layer and the outer layer (strips of Lee as modified by Meyer are positioned between the outer garment shirt (1) of Meyer and the inner fabric sheet (180) of the second embodiment of Lee).
Claim 9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0029418 to Lee (hereinafter, “Lee”) in view of U.S. Patent Application Publication No. 2018/0228220 to Meyer et al. (hereinafter, “Meyer”), further in view of U.S. Patent No. 2,621,328 to Duchnofskey (hereinafter, “Duchnofskey”), and further in view of U.S. Patent Application Publication No. 2018/0352874 to Cahan et al. (hereinafter, “Cahan”).
Regarding claim 9, Lee, Meyer, and Duchnofskey teach the limitations of claim 1 as described above.  That said, Lee, Meyer, and Duchnofskey do not teach the first slat, the set of second slats, and the third slats comprising at least one of bamboo and steel.  
However, Cahan, in a related support garment art, is directed to a supportive garment configured to be worn around a user’s torso. (See Cahan, Fig. 3 and Abstract).  The support garment of Cahan provides a shaped structure below the breast (support forms (140)) for comfortably supporting the weight of the breast of the wearer.  More specifically, Cahan teaches the first slat, the set of second slats, and the third slats comprising at least one of bamboo and steel (support form (140) of Cahan may be made from steel; See [0097]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the strips of the support frame (12) of Lee (i.e., the first, second, and third slats) to be made from the steel material used to form the support 
Regarding claim 12, Lee teaches the fourth slats as described with respect to claim 11 above.  That said, Lee, Meyer, and Duchnofskey do not teach the fourth slats comprising at least one of bamboo and steel.  
However, Cahan, as previously discussed, teaches the fourth slats comprising at least one of bamboo and steel (support form (140) of Cahan may be made from steel; See [0097]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the transverse strips (14) of the support frame (12) of Lee (i.e., the fourth slats) to be made from the steel material used to form the support forms of Cahan.  It would have been obvious for one of ordinary skill in the art at the time of filing to substitute known materials for one another with the reasonable expectation that one would perform equally as well as the other with nothing more than predictable results.
Regarding claim 14, Lee teaches a shaping undergarment device (See Lee, Fig. 1 and Abstract) comprising: a first slat (transverse strip (14) positioned at chest of supporting frame (12); See annotated Fig. 1 of Lee above) such that the first slat is configured to be positioned adjacent to a lower limit of breasts of the user (transverse strip (14) positioned at the chest of supporting frame (12) is positioned adjacent a lower limit of breasts of the user), a set of second slats (transverse and longitudinal strips (14, such that the set of second slats is configured to be positioned adjacent to a back of the user wherein the set of second slats is configured for supporting the back of the user (strips (14, 16) positioned on the back of undershirt supporting frame (12) are positioned adjacent the back of the user and would be capable of providing support to the user’s back), the set of second slats (transverse and longitudinal strips (14, 16) positioned on back) comprising a perimeter slat (longitudinal strip (16) positioned at side edge of back of undershirt; See annotated Fig. 3 above) and a set of medial slats (remaining strips (14, 16) positioned on back), each medial slat being coupled to and extending between the perimeter slat (strips (14, 16) positioned on the back of the supporting frame (12) are coupled either directly or indirectly via other strips to the perimeter strip), the set of medial slats comprising a horizontal slat positioned substantially equally distant from an upper edge and a lower edge of the perimeter slat (transverse strip (14) extending across middle of back of undershirt supporting frame (12); See annotated Fig. 3 above), the set of medial slats comprising a vertical slat (longitudinal strip (16) positioned proximate undershirt collar; See annotated Fig. 3 above) positioned substantially equally distant from opposing side edges of the perimeter slat (the longitudinal strip (16) is positioned substantially equally distant between side edges of perimeter slats), the vertical slat extending past the perimeter slat to a neckline of the shirt (longitudinal strip (16) extends past upper edge of perimeter slat to a neckline of the undershirt, i.e., collar portion (24); See annotated Fig. 3 above), a pair of third slats (sleeve strips (16c, 16d, 16e, 16f)) such that each third slat is configured to be positioned extending over a respective shoulder of the user, each third slat being coupled to and extending between a respective opposing end of the first slat and the set of second slats (sleeve strips (16c, 16d, 16e, 16f)) extend over a shoulder of a wearer between transverse strip (14) positioned at the chest and strips (14,16) positioned on the back) wherein the pair of third slats is configured for transferring load from the first slat to the set of second slats ((sleeve strips (16c, 16d, 16e, 16f) are capable of transferring load from the transverse strip (14) positioned at the chest to the strips (14, 16) positioned on the back), and a pair of fourth slats (transverse strips (14) positioned above bottom transverse strips (14a, 14b); See annotated Fig. 1 above), each fourth slat being coupled to a respective opposing side edge proximate to the lower edge of the perimeter slat and extending into a front of the shirt (transverse strips (14) positioned above bottom transverse strips (14a, 14b) extend from perimeter strip in back to front of undershirt support frame (12)). 
That said, Lee does not teach the undergarment device comprising a shirt configured for donning by a user such that the shirt substantially covers a torso of the user, the shirt being resiliently stretchable such that the shirt is form fitting, the shirt comprising polyether-polyurea copolymer, the shirt being short sleeved type such that sleeves of the shirt are configured to cover upper arms of the user wherein the sleeves are configured for shaping the upper arms of the user.  Lee further does not teach wherein the first slat, set of second slats, and pair of third slats are coupled to the inner surface of the shirt.  
However, Meyer is directed to an upper body garment and, in particular, an elastic-fitting shirt having short sleeves.  Specifically, Meyer teaches a shirt (See Meyer, Fig. 1) configured for donning by a user such that the shirt substantially covers a torso of the user (the shirt (1) of Meyer is capable of covering the torso of a user), the shirt being resiliently stretchable such that the shirt is form fitting, the shirt comprising polyether-polyurea copolymer (See Meyer, [0010]; shirt material may be formed from spandex which is resiliently stretchable and form fitting and also a polyether-polyurea copolymer), the shirt being short sleeved type (See Meyer, Fig. 1 and [0015]; sleeves (15, 16)) such that sleeves of the shirt are configured to cover upper arms of the user wherein the sleeves are configured for shaping the upper arms of the user (shirt material may be formed from spandex which is capable of exerting a resilient force onto an arm of the wearer to shape the arm).  
It would have been obvious for one of ordinary skill in the art at the time of filing to combine the shirt of Meyer with the undershirt of Lee with the reasonable expectation of nothing more than predictable results.  Lee further supports this combination at [0033] by suggesting the wearing and maintaining of an outer garment (i.e., the shirt of Meyer) over the undershirt of Lee.
Meyer in combination with Lee, as described above, further teaches the first slat, set of second slats, and pair of third slats being coupled to the inner surface of the shirt (when positioned as the outer garment over the supporting frame (12) of Lee, the shirt of Meyer is frictionally coupled at an inner surface to the strips (14, 16) forming supporting frame (12) of the undershirt, i.e., the first, second, and third slats; See Lee [0027]).
Meyer teaches the shirt comprising an outer layer (shirt (1)), however Meyer and Lee, as previously discussed above, do not explicitly teach the shirt comprising an inner layer and the first slat, the set of second slats, the third slats, and the fourth slats being positioned between the inner layer and the outer layer.
That said, Lee further teaches a second embodiment of the undershirt in Figs. 13-19.  This second embodiment of Lee is similar to the first embodiment with the addition of a fabric sheet (180) attached to the inside of the supporting frame (112).  The fishnet-type inner fabric sheet (180) in the second embodiment of Lee provides additional support to the frame while also promoting the free flow of air for the user. (See Lee, [0036]-[0037]).  The previously established combination of Lee and Meyer as further modified by the inner fabric sheet (180) of the second embodiment of Lee teach the shirt comprising an inner layer (fabric sheet (180) of Lee), and the first slat (transverse strip (14) positioned near chest), the set of second slats (strips (14,16) positioned on back), the third slats (16c, 16d, 16e, 16f), and the fourth slats (transverse strips (14) positioned above bottom transverse strips (14a, 14b)) being positioned between the inner layer and the outer layer (strips of Lee as modified by Meyer are positioned between the outer garment shirt (1) of Meyer and the inner fabric sheet (180) of the second embodiment of Lee).
It would have been obvious for one of ordinary skill in the art at the time of filing to combine the inner fabric sheet of the second embodiment of Lee with the undershirt of the first embodiment of Lee as modified by the outer garment shirt of Meyer.  One of ordinary skill in the art would have been motivated to add the inner fabric layer of the second embodiment of Lee to the first embodiment undershirt of Lee as modified by Meyer in order to provide additional support to the frame of Lee and create a fabric layer between the frame and the wearer to enhance wearer comfort. (See Lee, [0037]).
not teach the first slat being S-shaped such that the first slat is complementary to and extends across a curvature of the lower limit of both of the breasts of the user.
However, Duchnofskey, in a related support garment art, is directed to a breast support garment having a breast support attachment (7) on an interior of a garment, such as bra, that provides additional support to user’s breasts (Figs. 1-4) via the attachment (7) and pads (15).  More specifically, Duchnofskey teaches the first slat (breast support attachment (7)) being S-shaped (Figs. 2-3; breast support attachment (7) is S-shaped) such that the first slat (7) is complementary to and extends across a curvature of the lower limit of both of the breasts of the user (Figs. 2-3; breast support attachment (7) is complementary to and extends across a curvature of the lower limit of both of the breasts).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the transverse strip (14) positioned at the chest of support frame (12) of Lee, i.e., the first slat, to have the complementary shaped structure of the breast support attachment of Duchnofskey.  One of ordinary skill in the art would have been motivated to modify the transverse strip (14) positioned at the chest of support frame (12) of Lee, i.e., the first slat, to have the complementary shaped structure of the breast support attachment of Duchnofskey to provide enhanced support, comfort, and appearance for a user’s bust line (See Duchnofskey, Col. 1, lines 40-47 and Col. 2, line 6). 
Lee, Meyer, and Duchnofskey do not teach the first slat, the second slats, the third slats, and the fourth slats comprising at least one of bamboo and steel.
the first slat, the set of second slats, the third slats, and the fourth slats comprising at least one of bamboo and steel (support form (140) of Cahan may be made from steel; See [0097]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the strips of the support frame (12) of Lee (i.e., the first, second, third, and fourth slats) to be made from the steel material used to form the support forms of Cahan.  It would have been obvious for one of ordinary skill in the art at the time of filing to substitute known materials for one another with the reasonable expectation that one would perform equally as well as the other with nothing more than predictable results.
Response to Arguments
Applicant’s arguments, filed on May 4, 2021, with respect to the 35 USC 103 rejection of claims 1-4 and 6-14 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection.  
Examiner notes that additional limitations of “the first slat being S-shaped such that the first slat is complementary to and extends across a curvature of the lower limit of both of the breasts of the user” (emphasis added) were added to the claims.  Furthermore, the dependency of claim 7 (and as a result those additional claims further depending therefrom) was changed from claim 1 to claim 6.  Therefore, the new grounds of rejection were necessitated by Applicant’s amendment.
In response to Applicant’s arguments directed to the modification of Lee with the sinusoidal-shaped structure of Cahan, Examiner notes that in the new grounds of rejection, Cahan is not relied upon for the shape of the breast support structure, but instead is used to show a teaching of at least one of bamboo and steel for use as a material in a slatted structure of a support garment.  What is more, the rejection under the new art of Duchnofskey provides rationale for modification of the support garment of Lee with the S-shaped support structure of Duchnofskey as described above.
10.	Therefore, all of the claim limitations are met by the combination of Lee, Meyer, Duchnofskey, and Cahan in the new grounds of rejection. 
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038.  The examiner can normally be reached on M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732